DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 7th, 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the shank including at least one spline and the body including at least one groove such that the body and the shank are configured to be rotationally implanted as a unit while being axially locked relative to each must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-18, and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims as originally presented are directed to an embodiment, such as the one shown in Figures 25A-25E, wherein the device includes anti-rotational 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (U.S. Publication 2012/0191191) in view of Mesiwala (U.S. Publication 2014/0288605) and in view of Vrionis (U.S. Publication 2014/0277139) and in view of Wieland (U.S. Publication 2018/0368894).

Regarding the device further comprising a head coupled to the proximal end of the shank, Mesiwala teaches a device (see Figures 13A and 13B for example) comprising a shank (1300), wherein the device further comprises a head (1304 and 1350) coupled to the proximal end of the shank configured to receive a rod in order to stabilize or fuse a plurality of bones or bone segments. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Trieu further comprising a head coupled to the proximal end of the shaft in view of Mesiwala in order to stabilize or fuse a plurality of bones or bone segments.
Regarding the body further comprising a plurality of fenestrations, Vrionis teaches a device (see Figure 1 for example) comprising a shank (14) and a body (32) 
Regarding the shank comprising at least one spline and the body comprising at least one slot, Wieland teaches a device (see Figures 2a and 2b for example) comprising a shaft (18) and a body (26), wherein the shank includes at least one spline (Wieland discloses that the shaft can includes ribs, i.e. splines) and the body can include a slot (Wieland discloses the casing forms to the surface features of the shaft, i.e. creates a slot to receive the rib) forming a tight fit such that the shaft and the body are configured to be delivered in a rotational manner as a unit while being axially fixed relative to each other in order to prevent relative rotation between the body and the shank. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Trieu wherein the shank includes at least one spline and the body includes at least one slot in view of Wieland in order to prevent relative rotation between the body and the shank. The device of Trieu as modified by Wieland discloses a device wherein the body and the shank are rotationally locked and are configured to be rotationally implanted as a unit while being axially locked relative to each other, i.e. the device is capable of being rotationally implanted into a bore having a diameter equivalent to the cross-section of the body. 
21 is rejected under 35 U.S.C. 103 as being unpatentable over Trieu (U.S. Publication 2012/0191191) in view of Mesiwala (U.S. Publication 2014/0288605) further in view of Vrionis (U.S. Publication 2014/0277139) further in view of Wieland (U.S. Publication 2018/0368894) further in view of Mamo (U.S. Patent 10,219,885).
The device of Trieu as modified by Mesiwala as further modified by Vrionis as further modified by Wieland discloses the invention as claimed except for the distal end of the shank including a plurality of bristles. The device of Trieu as modified by Mesiwala as further modified by Vrionis as further modified by Wieland discloses a device wherein the distal end of the shank includes threads in order to attach the device to bone. Mamo teaches a device (see Figure 5B for example) comprising a shaft including a distal end, wherein the distal end of the shaft further includes a plurality of bristles (208) in order to attach the device to a bone. Because both the device of Trieu as modified by Mesiwala as further modified by Vrionis as further modified by Wieland and the device of Mamo disclose devices comprising shaft with distal ends including structures for attaching the device to a bone, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the threads with the plurality of bristles in order to achieve the predictable results of attaching the device to bone. 
Response to Arguments
Applicant's arguments filed April 12th, 2021 have been fully considered but they are not persuasive. The applicant’s argument that the Trieu reference does not disclose a device wherein the body and the shank are configured to be rotationally implanted as a unit while being axially locked relative to each other is not persuasive. First, one .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775